         Case 1:21-cv-00014-DCN Document 19 Filed 02/24/21 Page 1 of 2




JOHN L GANNON # 1975
Attorney at Law
2309 Mountain View Drive #174
Boise, Idaho 83706
208-433-0629
Attorney for Plaintiffs
johngannon200@gmail.com

      IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF IDAHO

SUSAN CHEW, MARIANNA “MUFFY”           )
DAVIS                                  )
                                       )                   CASE NO. 1:21-cv-00014
                  Plaintiffs           )
      v                                )
                                       )                   NOTICE OF DISMISSAL
LEGISLATURE OF THE STATE OF            )                   WITHOUT PREJUDICE
IDAHO; SCOTT BEDKE in his capacity as )
ADMINISTRATOR OF THE                   ),
HOUSE OF REPRESENTATIVES               )
                                       )
                  Defendants           )
______________________________________ )

       COMES NOW the Plaintiffs by and through their attorney of record who hereby dismiss

this matter without prejudice pursuant to the Federal Rules of Civil Procedure 41.


                                             Dated this 25th day of February, 2021




                                                    By _____/s/ John Gannon___________
                                                          JOHN GANNON




NOTICE OF DISMISSAL WITHOUT PREJUDICE                                                    1
       Case 1:21-cv-00014-DCN Document 19 Filed 02/24/21 Page 2 of 2




                              CERTIFICATE OF SERVICE

        I hereby certify that on February 25th 2021, I served a copy of the foregoing
NOTICE OF DISMISSAL WITHOUT PREJUDICE on CM/ECF Registered Participants
as reflected on the Notice of Electronic Filing as follows:

             William G. Myers III-

             wmyers@hollandhart.com A. Dean Bennett-

             adbennett@hollandhart.com Attorney for

             Defendants



                                          /s/ John Gannon
                                            JOHN GANNON




NOTICE OF DISMISSAL WITHOUT PREJUDICE                                                   2
